Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8 and 13, drawn to an antibody or antibody fragment capable of at least partially preventing or inhibiting Epstein Barr Virus (EBV) gp350 binding to a human cell. 
Group II, claims 10-12, drawn to nucleic acids encoding the antibody of Group I, vectors, and host cells. 
Group III, claims 14 and 16, drawn to a method of treating or preventing an EBV infection in a human, comprising administering the antibody of Group I to the human in need thereof. 
Group IV, claims 18-21, drawn to a method or system for determining the efficacy of an anti-EBV antibody or antibody fragment comprising infecting a mouse having human B lymphocytes with EBV and determining the efficacy of a candidate anti-EBV antibody or fragment thereof.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If any of the inventions of Groups I-IV is elected, Applicant must specify the structure of a single antibody species by 1) six complementarity determining regions defined by non- degenerate SEQ ID NO, 2) a variable heavy/variable light chain pair defined by non-degenerate SEQ ID NO and/or 3) a heavy chain/light chain pair defined by non-degenerate SEQ ID NO. Such an election can be made from SEQ ID NOs presently disclosed in the claims or specification.
The species are distinct from each other because each antibody species has a unique amino acid sequence and thus differ in structure, function, and/or chemical and physical properties (e.g. binding affinity)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 10, 14, 18, and 23. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature. The claimed anti-EBV antibodies do not all have the same sequences as multiple options are available to be selected from in terms of the CDRs of the antibody. Since a different anti-EBV antibody can be used for each of the inventions of Groups I – IV, there is no unity of invention. The groups of inventions share the broader concept of an anti-EBV antibody in general, which are already known in the prior art in view of Wang et al ( WO2013130565A1) and as stated on the Written Opinion of the International Search Authority of 02/10/2020. Wang discloses a recombinant humanized EBV neutralizing antibody, which binds to gp350 to prevent or neutralize EBV infection (see entire document, in particular, Abstract, Claims and Summary of Invention). Wang also discloses isolated nucleic acids comprising the antibody, isolated vectors comprising the nucleic acids and host cells which comprise the nucleic acid encoding EBV neutralizing antibody (Para. 0060) as well as methods of preventing infectious mononucleosis in humans by administering the EBV antibody which binds gp350 (Claims 8-9 and Para. 0099). Wang further discloses a method of detecting EBV gp350 specific binding activity by forming a complex between the antibody and EBV virions or column purified EBV gp350 (Para. 00137 – 00140). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644